32 A.3d 437 (2011)
In re Ryan K. KENNEDY aka Kyle Kincaid, Respondent.
No. 11-BG-1050.
District of Columbia Court of Appeals.
Filed December 8, 2011.
Before GLICKMAN, Associate Judge, and TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the District Court of Tarrant County, Texas disbarring respondent from the practice of law in that jurisdiction, this court's September 16, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline,
ORDERED that Ryan K. Kennedy, aka Kyle Kincaid, is hereby disbarred from the practice of law in the District of Columbia. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).